Case 3:19-cv-00119-DP.]-FKB Document 2 Filed 02/14/19 Page 1 of 2

AO 440 (Rev_ 06/12) Summons in a Civil Aclion

UNITED STATES DISTRICT COURT

for the

Southern District of Mississippi

HOPE ELLY and JOHN SM|TH
PIainr.i{/"(s)
V.

 

Civil Action NO_ 3!19-Cv-119DPJ-FKB

MAGNOL|A HILL, LLC, and
CHHB¢H|LL DOWN§_!N§ORPORATED
Dej@ndan!(s)

\../\./`._/`_J\_/\_/\_./\,/\./\.,/\_/\_J

SUMMONS IN A CIVIL ACTION

TO: (Defendan£’s name andaddress) MAGNOL|A l"llLl..l LLC
c)'o C T Corporation Systern
Attn.: Registered Agent
645 Lake|and East Drive, Sulte 101
Flowood, |V|S 39232

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(Z) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Ru|e 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or piaintit`f’s attorney,
whose name and address are: Brad|ey D. |V|cAdory

ADA Group LLC
4001 Carmichael Road, Suite 570
Nlontgomery, AL 36106

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

ARTHUR JOHNSTON
CLERK OF COURT

Da[e; 2114/2019

 

Case 3:19-cv-00119-DP.]-FKB Document 2 Filed 02/14/19 Page 2 of 2

AO 440 (Rev. 061'12) Summons in a Civil Aclion

UNITED STATES DIsTRlCT COURT

for the

Southern District of Mississippi

HOF’E ELLY and JOHN SN||TH

 

Plain!{)j'"($)

V- Civil Action No. 3319~CV-119DPJ-FKB

N\AGNOL|A HILLl LLC, and
icl:'ll_'?§'?‘l‘:£ DOWNS 'NCQ*?PBATED
Dejendan!(s)

 

 

SUMMONS IN A CIVIL AC'I`ION

TO: (De_)%ndant's name and address CHURCH|LL DOWNS lNCORPORATED
c)'o C T Corporation System
Attn.: Registered Agent
645 Lake|and East Drivel Suite 101
Flowood. MS 39232

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) _ or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -- you must Serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attomey,
whose name and address are: Bradley D. N|cAdory

ADA Group LLC
4001 Carmichae| Road, Suite 570
Nlontgomery, AL 36106

lf you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

 
    

ARTHUR JOHNSTON
CLERK OF COURT

    

Date: 2/14/2019

      

  

1 ar ,"l ll’ll §
"97'&15?'0¥ 1""5

   

